Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 

The prior art does not fairly teach or suggest the exact arrangement as claimed in independent claim 1 of the instant application. The examiner can find no motivation to combine or modify the references which would not require the use of impermissible hindsight to define a fully functioning apparatus as claimed in the instant application.
Stefanic et al. (US 2005/0134054) shows: forming as a single piece using a two-component injection molding process [0052].
Stefanic et al. fails to show: an electric drive that pivots the lever to place the motor vehicle door lock in an open state, wherein the electric drive includes a motor and a wheel gear that is driven by the motor and has a circumferential face; forming at least one stop for the electric drive, wherein the at least one stop comprises at least one damping stop arranged on the wheel gear, the at least one damping stop protruding axially from the circumferential face of the wheel gear and extending from the circumferential face toward a stop plane that is spaced from and parallel to an actuating plane in which the wheel gear and the lever are rotatable; providing at least one corresponding housing stop surface, wherein the at least one damping stop engages the at least one corresponding housing stop surface along the stop plane in a rotational 
Niwa et al. (2011/125535) shows: at least one damping stop and the wheel gear constitute a single piece (Figures 1-3 of Bendel and Figure 6 of Niwa et al.).
Bendel (US 2010/0253095) shows: a lever 3; an electric drive 4, 5, 6 that pivots the lever to place the motor vehicle door lock in an open state (Figure 3), the electric drive including motor 6 and a wheel gear 5 that is driven by the motor and has a circumferential face (face on which component 7 is located, Figure 1-3), wherein the wheel gear and the lever are each arranged for rotation in a common actuating plane (the actuating plane being a plane coincident with the page and in which the lever 3 and the cam 4 of the wheel gear are located, Figure 3); and at least one stop 7 for the electric drive, wherein the at least one stop is arranged on the wheel gear (Figures 1-3), the at least one stop protruding axially from the circumferential face of the wheel gear (Figures 1-3) and extending from the circumferential face toward a stop plane (plane coincident with the page and in which housing stop 8 resides, Figures 1-3) that is spaced from and parallel to the actuating plane (since the housing stop is located on the side of the wheel gear opposite to the cam 4, then the stop plane is spaced from and parallel to the actuating plane), wherein the at least one stop engages at least one corresponding housing stop 8 along the stop plane in a rotational direction of the wheel gear (Figures 1-3), whereby engagement between the at least one stop and the at least one corresponding housing stop surface does not occur in the common actuating plane (Figures 1-3).. 

.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS L NEUBAUER whose telephone number is (571)272-4864.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 571.272.7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/T.L.N./Examiner, Art Unit 3675                                                                                                                                                                                                        



/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675